DAVID, J.,
dissenting.
I respectfully dissent from the denial of transfer, as I believe the August 2000 Marital Estate Distribution Order to be unambiguous. The Order clearly directs that any payout from Nancy (Hay) Carder’s pension is to
be shared equally between the parties. If capable to do so, [Carder] is ordered to execute documents to direct deposit those proceeds in an account jointly owned by [Carder and Hay] with each entitled to one-half of the proceeds as they are received. In the event such transaction is not available to [Carder], she is ordered to transfer one-half of each retirement check derived from that account to [Hay], his heirs or assignees.
(Appellant’s App. at 42-43 (emphasis added).) By its plain language, the Order-entitles Richard Hay to one half of Carder’s $2,369.63 monthly pension benefit, or $1,184.82, as it is received.
I agree with Judge Crone that the trial court acted within its discretion when it concluded that Carder was in contempt for paying Hay what amounted to one half of the monthly pension benefit as of the parties’ separation date, or $559 per month. Hay v. Hay, Case No. 11A01-1401-DR-22, Slip, op., 2014 WL 4473646 at *20 (Ind Ct.App. Sept. 11, 2014) (Crone, J., dissenting). Accordingly, I would grant transfer and affirm the trial court’s determination that the Order requires Carder to pay one half of the total monthly amount received from the pension to Hay (after deducting her tax consequences on Hay’s payment). (Order at 3.)
DICKSON, J., joins.